Case 1:18-cr-00728-DLC Document 31 Filed 01/15/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 
 
  
 

 
        

ee ee a a ee x
UNITED STATES OF AMERICA, : S1 18Cr728 (DLC)
_y- : eRBER +
ROBERT CAPOFARI, : USDC SDNY '
Defendant. : | pwr TRS |
’ PRU NE . HY
~o ee ee x ELECTRONICALLY FILED |
DOC #: — ih
DENISE COTE, District Judge: DATE FILED: 12}

 

 

 

 

At the request of the Government and with consent of
counsel for the defendant, it is hereby

ORDERED that the following documents shall be unsealed and
docketed in the public record:

Sealing envelope #21: Designation Sheets, defendant’s

 

Information Sheet; waivers of Indictment form, and the
Superseding Information S1 18 Cr.728.

Sealing envelope #29: The October 2, 2020 Judgment in A Criminal

 

Case.
TT IS FURTHER ORDERED that all other previously sealed
documents remain sealed.

Dated: New York, New York
January 15, 2021

Alem Le

DENYSE COTE
United States District Judge

 
